61 N.J. 181 (1972)
293 A.2d 657
IN THE MATTER OF IRVING J. ZWILLMAN, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued June 30, 1972.
Decided July 14, 1972.
Mr. Frederick C. Vonhof, for the order.
Mr. Daniel Leff for the respondent Irving J. Zwillman.
PER CURIAM.
The respondent was charged with criminal offenses in connection with a conspiracy to defraud an insurance carrier. His first jury trial resulted in convictions which he appealed. The Appellate Division reversed and remanded for a new trial. State v. Zwillman, 112 N.J. Super. 6 (1970). His second jury trial also resulted in convictions *182 which he appealed. On May 30, 1972 the Appellate Division affirmed the convictions and on July 10, 1972 we denied certification. 61 N.J. 162 (1972). The nature of the respondent's misconduct clearly requires that his name be stricken from the roll of attorneys-at-law and it is so ordered. See In re Perwin, 60 N.J. 174 (1972); In re Yormark, 60 N.J. 175 (1972).
Disbarred.
For disbarment  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN.  7.
Opposed  None.